DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 12/15/2019. Claims 1-20 are currently pending in the application. An action follows below:
Drawings
It is noted that Figs. 4 and 6 and ¶ [0113] of the corresponding published application US 2020/0241664 A1 disclose:
a first direction being X-axis [[or horizontal]] direction, 
a second direction being Y-axis [[or vertical]] direction, 
first touch electrodes TE1, and 
second touch electrodes TE2, 
a [[first]] portion of the pressure signal line PL disposed between the first touch electrodes TE1 and extending in the X-axis [[or horizontal]] direction, and 
another [[second]] portion of the pressure signal line PL disposed between the plurality of sensing lines RL and extending in the Y-axis [[or vertical]] direction.
	However, the pending claims are written in such a way to be not consistent with the drawings and the specification. For instance, claim 3, when read together with claim 1, recites limitations, (i) “a plurality of first touch electrodes arranged on the base layer in a first [[X-axis or horizontal]] direction” in line 3 of claim 1 and (ii) “a first connection electrode (BE1) connecting the plurality of first touch electrodes (TE1) in the first [[X-axis or horizontal]] direction” in lines 1-2 of claim 3, which are not consistent with the aforementioned disclosure disclosing “a first connection electrode (BE1) connecting the plurality of first touch electrodes (TE1) in the Y-axis [[or vertical]] direction.” Claim 7, when read together with claim 2, recites limitations, (i) “a plurality of second touch electrodes arranged on the base layer in a second [[Y-axis or vertical]] direction” in lines 1-2 of claim 2 and (ii) “a second connection electrode (BE2) connecting the plurality of second touch electrodes (TE2) in the second [[Y-axis or vertical]] direction” in lines 1-2 of claim 7, which are not consistent with the aforementioned disclosure disclosing “a second connection electrode (BE2) connecting the plurality of second touch electrodes (TE2) in the X-axis [[or horizontal]] direction.” 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, “a first direction,” “a second direction,” “first touch electrodes,” and “second touch electrodes” in the current claims, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities: “electrode” in last line should be changed to -- electrodes  -- because of a typo. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “electrode” in line 10 should be changed to -- electrodes  -- because of a typo and “the same layer” in lines 13-14 should be changed to -- a same layer  -- because of insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, this claim recites limitations, “a plurality of first touch electrodes arranged on the base layer in a first direction, wherein the plurality of first touch electrodes and the strain gauge are arranged on the same layer.” The disclosure, specifically Fig. 12, shows a touch driving electrode TE, a touch sensing electrode RE, and a resistance line 151 of a strain gauge arranged on a same insulation layer IL1, but not on a base layer 110 being different from the insulation layer IL1. In other words, “the base layer” and “the same layer” are not same. Therefore, there is insufficient antecedent basis for the limitation, “the same layer”, in the claim.
As per claims 2-11, these claims are therefore rejected for at least the same reason set forth in independent claim 1.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a plurality of first touch electrodes arranged on the base layer in a first direction,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, specifically Fig. 12, shows a touch driving electrode TE and a touch sensing electrode RE arranged on an insulation layer IL1, but not on a base layer 110 being different from the insulation layer IL1. Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claims 2-11, these claims are therefore rejected for at least the same reason set forth in independent claim 1.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0371471 A1; hereinafter Kim.)
As per claim 1, Kim discloses a touch sensor (see at least Fig. 7, disclosing a touch sensor 300) comprising: 
a base layer (Fig. 7, disclosing a base substrate 310;) 
a plurality of first touch electrodes arranged on the base layer in a first direction (see at least Figs. 7, 14, discussing the touch sensor comprising a plurality of touch electrodes [360 of 320b, 360 of 330b] including a plurality of first touch electrodes [[one set of a plurality of touch electrodes [360 of 320b] or a plurality of touch electrodes [360 of 330b]] and a plurality of second touch electrodes [[another set of a plurality of touch electrodes [360 of 320b] or a plurality of touch electrodes [360 of 330b]] arranged in a first direction and a second direction; also see Figs. 7 and 15 discussing another embodiment of a touch sensor;) and 
at least one strain gauge disposed between the plurality of first touch electrodes and configured to sense a pressure (see at least Figs. 7 and 14; ¶ [0201], discussing at least one strain gauge 365 disposed between the plurality of first touch electrodes 360 and configured to sense a pressure; also see Figs. 7 and 15 discussing another embodiment of a touch sensor,) 
wherein the plurality of first touch electrodes and the strain gauge are arranged on the same layer (see at least Figs. 7, 14 and 15; ¶¶ [0138]-[0142], discussing the plurality of first touch electrodes, the second touch electrodes and the strain gauge arranged on the same layer.)

	As per claim 2, Kim discloses a plurality of second touch electrodes arranged in a second direction crossing the first direction, wherein the strain gauge is disposed between the plurality see at least Figs. 7, 14 and 15, disclosing a plurality of second touch electrodes 330 arranged in a second direction crossing the first direction, wherein the strain gauge 365 is disposed between the plurality of second touch electrodes 330 in the second direction.)
As per claim 4, Kim discloses a pressure signal line electrically connected to the strain gauge, the pressure signal line comprising a first portion and a second portion, wherein the first portion of the pressure signal line extends in the first direction and is disposed between the plurality of first touch electrodes (see at least Figs. 7, 14 and 15, disclosing a pressure signal line electrically connected to the strain gauge 365, the pressure signal line 327 comprising a first portion and a second portion, wherein the first portion of the pressure signal line extends in the first direction and is disposed between the plurality of first touch electrodes.)
As per claim 5, Kim discloses a plurality of sensing lines electrically connected to the plurality of second touch electrodes (see at least Fig. 7, disclosing a plurality of sensing lines 337 electrically connected to the plurality of second touch electrodes 330, wherein the second portion of the pressure signal line 327 extends in the second direction and is disposed between the plurality of sensing lines 337.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Won et al. (US 2018/0323240 A1; hereinafter Won.)
As per claim 3, Kim discloses a first connection electrode (325), as a bridge, connecting the plurality of first touch electrodes (360/320) in the first direction in order to electrically separate the first connection electrode (325) from the connection electrode (335) (see at least Figs. 7, 14 and 15), but is silent to “the first connection electrode disposed between the base layer and the plurality of first touch electrodes”.
see at least Figs. 2-3) comprising a first connection electrode (154b), as a bridge, connecting the plurality of first touch electrodes (154e) and disposed between the base layer (140) and the plurality of first touch electrodes (154e), in order to electrically separate the first connection electrode (154b) from the connection electrode (152b). Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Won reference remedying for the above-discussed deficiency of the Kim reference or to dispose the Kim first connection electrode, as a bridge, between the base layer and the plurality of first touch electrodes, in view of the teaching in the Won reference, to obtain the same predictable result of electrically separating the first connection electrode from the connection electrode.
As per claim 6, the above modified Kim discloses the strain gauge comprises at least one resistance line (335) overlapping the first connection electrode (325) in a thickness direction (see Kim at least Figs. 14-15.)
As per claim 7, the above modified Kim discloses a second connection electrode (335) connecting the plurality of second touch electrodes (360) in the second direction (see Kim at least Figs. 14-15,) wherein the second connection electrode and the first connection electrode are disposed on different layers from each other (see Kim at least Figs. 14-15, disclosing the second connection electrode and the first connection electrode disposed on different layers from each other, in order to electrically separating the second connection electrode from the first connection electrode; also see Won at least Figs. 2-3, disclosing the second connection electrode 152b and the first connection electrode 154b disposed on different layers from each other, in order to electrically separating the second connection electrode 152b from the first connection electrode 154b.)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. (US 2018/0059839 A1; hereinafter Kim839.)
As per claim 11, Kim, as discussed in the rejection of claim 1, discloses the strain gauge (365), but is silent to a Wheatstone bridge circuit unit, as claimed.
However, in the same field of endeavor, Kim839 discloses a related touch input device (see at least Figs. 1b, 5c, 6g) comprising at least one strain gauge (450) and a Wheatstone bridge circuit unit (3000) electrically connected to the strain gauge (450) (see at least Fig. 6c,) the a first node between R1 and a positive terminal of a driving voltage VEX; see Fig. 6c) to which a driving voltage (+VEX) is applied; a second node (a second node between R2 and a negative terminal of the driving voltage VEX; see Fig. 6c) connected to a ground; a first output node (a first output node connected to a negative terminal of the output voltage Vo; see Fig. 6c;) and a second output node (a second output node connected to a positive terminal of the output voltage Vo; see Fig. 6c,) wherein one end of the strain gauge (450) is electrically connected to the first node and the other end of the strain gauge is electrically connected to the first output node (see Fig. 6c.)
Kim839 further teaches that the benefit of using the Wheatstone bridge circuit unit electrically connected to the strain gauge is to measure the small change of the resistance of the strain gauge used in the touch input device to accurately detect the applied force (see at least ¶¶ [0149]-[0152].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide a Wheatstone bridge circuit unit electrically connected to the Kim strain gauge, in view of the teaching in the Kim839 reference, to improve the above modified touch sensor of the Kim reference for the predictable result of measuring the small change of the resistance of the strain gauge used in the Kim touch sensor to accurately detect the applied force.
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata et al. (US 2015/0138041 A1; hereinafter Hirakata) in view of Kim.
As per claims 12 and 16, Hirakata discloses a display device (see at least Figs. 2B1, 4, 7A, 20A1-20B2; ¶ [0017]; ¶ [0066]; ¶ [0157], disclosing an electronic device, as the claimed display device, comprising a display panel and a foldable touch panel/sensor overlapping the display panel along the top surface and all four sides of the display panel; note that while some embodiments/figures of Hirakata show the touch sensor overlapping the display panel along the top surface and three sides of the display panel, the current claims are construed with the foldable touch panel/sensor overlapping the display panel along the top surface and all four sides of the display panel, as shown at least Figs. 2B1, 4, 7A, 20A1-20B2 and discussed at least at ¶ [0017]; ¶ [0066]; ¶ [0157],) comprising: 
a display unit (see at least Figs. 2B1, 4, 7A, 20A1-20B2, disclosing a display unit comprising a display panel 110) comprising: 
see at least Figs. 4, 7A; ¶ [0008], disclosing a main display area 111 comprising a plurality of pixels;) and 
 	a sub-display area bent from the main display area and comprising a plurality of pixels (see at least Figs. 4, 7A; ¶ [0008], disclosing the display unit comprising four sub-display areas [112-115] bent from the main display area 111 and comprising a plurality of pixels;) and 
a touch sensor disposed on the display unit (see the above discussion; or at least Figs. 2B1, 4, 7A, 20A1-20B2; ¶ [0017]; ¶ [0066]; ¶ [0157], disclosing an electronic device, as the claimed display device, comprising a display panel and a foldable touch panel/sensor overlapping the display panel along the top surface and all four sides of the display panel,) the touch sensor comprising: 
 	a main sensing area corresponding to the main display area (see at least Figs. 4, 7, 8A-8C, discussing a main sensing area corresponding to the main display area 111;) 
 	four sub-sensing areas corresponding to four sub-display areas (see at least Figs. 4, 7, 8A-8C, discussing four sub-sensing areas corresponding to four sub-display areas [112-115]) and including a first sub-sensing area (e.g., a right sub-sensing area corresponding to the sub-display area 112) extending from the main sensing area in a first direction (see at least Figs. 4, 7;) and
 	a plurality of first touch electrodes arranged in a first direction and a plurality of second touch electrodes arranged in a second direction (see at least Fig. 10A; ¶¶ [0163]-[0169], discussing the mutual capacitive touch sensor comprising a plurality of first touch electrodes [[one set of a plurality of electrodes 591 or a plurality of electrodes 592]] arranged in a first direction and a plurality of second touch electrodes [[another set of a plurality of electrodes 591 or a plurality of electrodes 592]] arranged in a second direction,) wherein the plurality of first touch electrodes and the plurality of second touch electrodes are arranged on the same layer (see at least Fig. 10A) and the first sub-sensing area comprises an area in which a plurality of touch electrodes are arranged (see above discussion; also see Figs. 4-5 if necessary.)
Accordingly, Hirakata discloses all limitations of these claims, but is silent to a strain gauge and limitations associated with the strain gauge, as claimed.
However, in the same field of endeavor, Kim discloses a touch sensor (see at least Fig. 7, disclosing a touch sensor 300) used in a portable device as a display device (see at least ¶¶ [0003]-[0004]), the touch sensor comprising: 
see at least Figs. 7, 14, discussing the touch sensor comprising a plurality of touch electrodes [360 of 320b, 360 of 330b] including a plurality of first touch electrodes [[one set of a plurality of touch electrodes [360 of 320b] or a plurality of touch electrodes [360 of 330b]] and a plurality of second touch electrodes [[another set of a plurality of touch electrodes [360 of 320b] or a plurality of touch electrodes [360 of 330b]] arranged in a first direction and a second direction; also see Figs. 7 and 15 discussing another embodiment of a touch sensor;) 
at least one strain gauge disposed between the plurality of first touch electrodes in the first direction and configured to sense a pressure (see at least Figs. 7 and 14; ¶ [0201], discussing at least one strain gauge 365 disposed between the plurality of first touch electrodes 360 in the first direction and configured to sense a pressure; also see Figs. 7 and 15 discussing another embodiment of the touch sensor,) wherein the plurality of first touch electrodes and the strain gauge are arranged on the same layer (see at least Figs. 7, 14 and 15; ¶¶ [0138]-[0142], discussing the plurality of first touch electrodes, the second touch electrodes, and the strain gauge arranged on the same layer;) and
a sensing area comprising a first area in which a plurality of touch electrodes are arranged; and a second area in which strain gauge is disposed, wherein the first area surrounds the second area, and the first area does not overlap the second area in a thickness direction (see at least Figs. 7, 14 and 15; ¶¶ [0197]-[0202], discussing a sensing area comprising a first area in which a plurality of touch electrodes 360 are arranged; and a second area in which strain gauge 365 is disposed, wherein the first area surrounds the second area, and the first area does not overlap the second area in a thickness direction.)
Hirakata, as discussed above, discloses a first sub-sensing area extending from the main sensing area in the first direction and comprising an area in which a plurality of touch electrodes are arranged, but is silent to a strain gauge and limitations associated with the strain gauge, as claimed. Kim, as discussed above, remedies for the above-discussed deficiencies of Hirakata by teaching a related touch sensor comprising at least one strain gauge disposed between the plurality of first touch electrodes in the first direction and configured to sense a pressure, wherein the plurality of first touch electrodes and the strain gauge are arranged on the same layer; and a sensing area comprising a first area in which a plurality of touch electrodes are arranged; and a second area in which strain gauge is disposed, wherein the first area surrounds the second area, see at least ¶ [0006]) and the above-discussed touch sensor of Kim also reduces a thickness of the touch sensor for detecting a touched point and a touch pressure (see at least ¶ [0009].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Hirakata touch sensor to include at least one strain gauge in at least one sub-sensing area, in view of the teaching in the Kim reference, to improve the above modified Hirakata touch sensor and display device for the predictable result of at least providing various functions to the user using a touched pressure and a touched position with a reduced thickness of the touch sensor.
Accordingly, the above modified Hirakata in view of Kim obviously renders all limitations of these claims.
As per claim 13, the above modified Hirakata in view of Kim obviously renders a second sub-sensing area extending from the main sensing area in a second direction crossing the first direction (see the discussion in the rejection of claims 12 and 16; further see Hirakata at least Figs. 7A and 20A1, disclosing a second/bottom sub-sensing area corresponding to the second/bottom sub-display area 115 and extending from the main sensing area in a second direction crossing the first direction;) a corner wing connecting the first sub-sensing area and the second sub-sensing area (see Hirakata; at least Figs. 7A and 20A1, disclosing a corner wing connecting the first sub-sensing area and the second sub-sensing area;) a pad unit disposed under the second sub-sensing area (see Kim at least Fig. 7, disclosing a pad unit disposed under the second/bottom sub-sensing area and connected to the sensor controller 340;) and a pressure signal line electrically connecting the strain gauge and the pad unit (see Kim at least Figs. 7, 14, 15, disclosing a pressure signal line electrically connected to the strain gauge 365, the pressure signal line 327 comprising a first portion and a second portion, wherein the first portion of the pressure signal line extends in the first direction and is disposed between the plurality of first touch electrodes,) wherein the pressure signal line are arranged to pass through the corner wing (see Kim at least Figs. 7, 14, 15, disclosing the pressure signal line are arranged to pass through the corner; see Hirakata; at least Figs. 7A and 20A1, disclosing the corner wing at the corner of the first sub-sensing area and the second sub-sensing area.)
see Kim at least Figs. 7, 14, 15, disclosing a plurality of sensing lines [327 and/or 337] electrically connecting the plurality of touch electrodes [360 of 320, 360 of 330] and the pad unit, wherein the plurality of sensing lines are arranged to pass through the corner wing, and are spaced apart from the pressure signal line electrically connected to the strain gauge 365.)
As per claim 15, the above modified Hirakata in view of Kim obviously renders the pressure signal line disposed between the plurality of sensing lines (see Kim at least Figs. 7, 14, 15, disclosing the pressure signal line disposed between the plurality of sensing lines 327.)
As per claim 17, the above modified Hirakata in view of Kim obviously renders a plurality of second touch electrodes arranged in a second direction crossing the first direction (see the discussion in the above rejection of claim 16; further see Kim at least Figs. 7, 14, 15, disclosing a plurality of second touch electrodes arranged in a second direction crossing the first direction,) wherein the strain gauge is disposed between the plurality of second touch electrodes in the second direction (see Kim at least Figs. 7, 14, 15, disclosing the strain gauge 3654 disposed between the plurality of second touch electrodes in the second direction.)
As per claim 18, the above modified Hirakata in view of Kim obviously renders the sub-sensing area comprising a first area in which the strain gauge is disposed, and a second area in which the plurality of first touch electrodes and the plurality of second touch electrodes are arranged, and wherein the first area does not overlap the second area in a thickness direction (see the discussion in the above rejection of claim 16.)
As per claim 19, the above modified Hirakata in view of Kim obviously renders a pressure signal line electrically connected to the strain gauge, the pressure signal line comprising a first portion and a second portion, wherein the first portion of the pressure signal line extends in the first direction and is disposed between the plurality of first touch electrodes (see Kim at least Figs. 7, 14, 15, disclosing a pressure signal line electrically connected to the strain gauge 365, the pressure signal line 327 comprising a first portion and a second portion, wherein the first portion of the pressure signal line extends in the first direction and is disposed between the plurality of first touch electrodes.)
see Kim at least Figs. 7, 14, 15, disclosing a plurality of sensing lines [327 and/or 337] electrically connected to the plurality of second touch electrodes [360 of 330], wherein the second portion of the pressure signal line [327/337] extends in the second direction and is disposed between the plurality of sensing lines [327 and/or 337].)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626